NEW WORLD FUND, INC. Part B Statement of Additional Information January 1, 2010 (as supplemented May 27, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of New World Fund, Inc. (the "fund" or "NWF") dated January 1, 2010. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: New World Fund, Inc. Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A NEWFX Class 529-A CNWAX Class R-1 RNWAX Class B NEWBX Class 529-B CNWBX Class R-2 RNWBX Class C NEWCX Class 529-C CNWCX Class R-3 RNWCX Class F-1 NWFFX Class 529-E CNWEX Class R-4 RNWEX
